           Case 1:19-cv-02039-YK Document 1 Filed 11/27/19 Page 1 of 30




              IN THE UNITED STATES DISTRICT COURT FOR THE
                    MIDDLE DISTRICT OF PENNSYLVANIA

THE PENNSYLVANIA STATE
UNIVERSITY,

Plaintiff,                               Case No. _________

                v.

KEYSTONE ALTERNATIVES LLC,
d/b/a GoPSUrv.com; and MARK
LAUER,


Defendants.

                                 COMPLAINT

      Plaintiff The Pennsylvania State University (“Penn State”), by counsel,

hereby alleges as follows for its Complaint against Defendants Keystone

Alternatives LLC, d/b/a GoPSUrv.com (“Keystone Alternatives”) and Mark Lauer

(together with Keystone Alternatives, “Defendants”):

      1.      This is an action for trademark infringement of Penn State’s PSU,

PENN STATE, and Nittany Lion Logo trademarks; unfair competition;

cybersquatting; and trademark dilution under the Lanham Act, 15 U.S.C. §§ 1051,

et seq., trademark infringement under Pennsylvania law, and unfair competition

under Pennsylvania common law.

      2.      Penn State promotes its goods and services through a variety of

valuable trademarks, including PSU (the “PSU Mark”), PENN STATE (the “PENN
            Case 1:19-cv-02039-YK Document 1 Filed 11/27/19 Page 2 of 30



STATE Mark”), and the following logo featuring the head of its Nittany Lion

Mascot:




(the “Nittany Lion Logo”).

      3.       The PSU Mark is further used through a website that Penn State

operates at the domain <psu.edu> and an athletics-focused website operated by Penn

State’s authorized licensee at <GoPSUsports.com>.

      4.       Defendants are willfully infringing the PSU Mark by branding

themselves as GoPSUrv.com and operating a website at the domain

<GoPSUrv.com>. Defendants are further infringing the PENN STATE Mark and

the Nittany Lion Logo by using those Marks on its website and in advertising to

promote their goods and services. Defendants are using Penn State’s trademarks

solely to capitalize on Penn State’s popularity and the goodwill associated with Penn

State’s valuable trademarks. As a result, Penn State brings this action for federal

and state trademark infringement, unfair competition, cybersquatting and trademark

dilution.

                                      The Parties
      5.       Plaintiff is The Pennsylvania State University, a not-for-profit, State-

related institution of higher education, created under the statutory authority of the

                                           2
           Case 1:19-cv-02039-YK Document 1 Filed 11/27/19 Page 3 of 30



Commonwealth of Pennsylvania, and which operates as an instrumentality thereof.

Penn State maintains a place of business at 208 Old Main, University Park, Centre

County, Pennsylvania, 16802.

      6.      Defendant Keystone Alternatives LLC is a limited liability company

organized under the laws of Pennsylvania (Business No. 3843025), with an address

of P.O. Box 173, Red Lion, PA 17356. Keystone Alternatives does business as

GoPSUrv.com. Keystone Alternatives is operated by Mark Lauer.

      7.      Defendant Mark Lauer is an individual residing at 6649 Church Rd,

Felton, PA 17322.

                              Jurisdiction and Venue

      8.      This Court has original jurisdiction over this Complaint for

infringement of a trademark, unfair competition, false advertising, and trademark

dilution involving a famous mark, pursuant to 15 U.S.C. § 1121(a), as well as 28

U.S.C. § 1331 (Federal Question Jurisdiction); 28 U.S.C. § 1337(a) (Commerce

Regulations); and 28 U.S.C. § 1338(b) (Trademark and Unfair Competition).

      9.      This Court has jurisdiction over all pendant state law claims pursuant

to 28 U.S.C. § 1367(a) (Supplemental Jurisdiction) because all such claims are based

upon the same or substantially the same conduct by Defendants.

      10.     Defendants are subject to personal jurisdiction in this Court as they

reside in Pennsylvania. Defendants are further subject to the personal jurisdiction


                                          3
            Case 1:19-cv-02039-YK Document 1 Filed 11/27/19 Page 4 of 30



of this Court because they have conducted, engaged in, and carried out business

ventures, and committed tortious acts and other wrongs within Pennsylvania and this

judicial district.

       11.     The Middle District of Pennsylvania is the proper venue for this action

pursuant to 28 U.S.C. § 1391(a) and (b) because Defendants reside in this judicial

district and because a substantial part of the events giving rise to this action occurred

in this judicial district.

                      Penn State and its Protected Trademarks

       12.     Penn State is the flagship public university of the Commonwealth of

Pennsylvania.

       13.     Penn State was founded in 1855 and began operating under the name

“The Pennsylvania State University” in 1953.

       14.     Penn State provides educational services, research, outreach,

development and other related scholarly pursuits at multiple locations, within the

Commonwealth of Pennsylvania, internationally, and online. Since 1855, Penn State

has grown to 24 campuses, 17,000 faculty and staff members, and over 100,000

students.

       15.     Penn State is famous throughout the United States and the world for,

among other things, its educational programs, athletics programs and services, and

various and diverse student related services, such as entertainment services including


                                           4
         Case 1:19-cv-02039-YK Document 1 Filed 11/27/19 Page 5 of 30



sports exhibitions, theatrical productions, and musical concerts, as well as many

goods and services related to the university, ranging from apparel to food items to

alumni cruises.

      16.    Penn State also offers Penn State Transportation Services, a variety of

transit options and transportation services featured on the Penn State website at

transportation.psu.edu, including football shuttles through authorized vendors.

      17.    Penn State’s athletic competitions are often televised to national and

sometimes international audiences, and Penn State enjoys a large fan base

throughout the country that is loyal to the University and its brand.

                                  The PSU Mark

      18.    Penn State has extensively used and promoted the mark PSU for more

than four decades. The mark PSU has no descriptive or geographic meaning; Penn

State uses PSU solely as a source indicator. As a result, the PSU Mark is famous

and instantly recognizable to the consuming public of the United States and the

world and became famous long before the events complained about in this

Complaint.

      19.    Penn State owns the two federal United States trademark registrations

for PSU in connection with the following goods and services:


 Mark             Services                  Reg. No. and Date Incontestable
 PSU              Int’l Class 9: Decorative 1,276,801         Yes
                  Magnetic Stickers.
                                          5
       Case 1:19-cv-02039-YK Document 1 Filed 11/27/19 Page 6 of 30




Mark        Services                    Reg. No. and Date Incontestable
                                        May 8, 1984
            Int’l Class 14: Gold
            Charms, Silver Charms,
            Necklaces, Gold Stick
            Pins, and Silver Stick
            Pins.

            Int’l Class 16:
            Notebooks, Looseleaf
            Binders, Notepads, Pad
            Holders, Writing Paper
            and Envelopes,
            Clipboards, and Decals.

            Int’l Class 18: General
            Purpose Gym Bag.

            Int’l Class 24:
            Washcloths and
            Blankets.

            Int’l Class 25: Shirts, T-
            Shirts, Jerseys, Sweat
            Shirts, Jackets, Shorts,
            One Piece Little Girls’
            Cheerleader       Outfits,
            Baby Rompers, and
            Hats.
PSU         Int’l Class 6: Metal       5,544,312          No
            novelty license plates.
                                       August 21, 2018
            Int’l Class 12: License
            plate frames.

            Int’l Class 14: Earrings,
            metal key chains.


                                        6
         Case 1:19-cv-02039-YK Document 1 Filed 11/27/19 Page 7 of 30




 Mark          Services                      Reg. No. and Date Incontestable
               Int’l Class 18:
               Umbrellas, backpacks.

               Int’l Class 21: Ceramic
               mugs, drinking glasses.

               Int’l Class 25: Bras,
               sweaters, cardigans,
               tennis shirts, ponchos,
               raincoats, hooded
               sweatshirts.

               Int’l Class 026: Hair
               bows.

               Int’l Class 28:         Toy
               stuffed animals.


      20.   Each of the PSU Marks is in full force and effect and have been since

their respective dates of registration. As noted in the chart above, one of the PSU

Marks (U.S. Reg. No. 1,276,801) has obtained incontestable status under the

Lanham Act, 15 U.S.C. § 1064, and is therefore conclusive evidence of the validity

of that PSU Mark, of Penn State’s registration and ownership of that PSU Mark, and

of Penn State’s exclusive right to use the PSU Mark in the United States. Similarly,

the remaining PSU Mark (U.S. Reg. No. 5,544,312) is prima facie evidence of the

validity of the PSU Mark, of Penn State’s registration and ownership of the PSU

Mark, and of Penn State’s exclusive right to use the PSU Mark in the United States.


                                             7
         Case 1:19-cv-02039-YK Document 1 Filed 11/27/19 Page 8 of 30



True and correct copies of the registration certificates for the PSU Marks are attached

as Exhibit A.

      21.    Penn State itself and through authorized licensees owns and controls

two domain names that incorporate the PSU Mark:                      <psu.edu> and

<GoPSUsports.com>. See Exhibit B (WHOIS information for each domain and

screenshots of webpages hosted on each domain). These domains are Penn State’s

primary domains for the University and its athletics programs.

      22.    Penn State consistently and prominently displays and advertises the

PSU Mark in connection with its goods and services in the United States and

throughout the world.

      23.    In addition to its registrations, Penn State enjoys common law rights in

the PSU Mark through its extensive advertisement and use of that Mark in its domain

name and in connection with various goods and services. See Exhibit B at 14-18,

Exhibit C (examples of use of PSU Mark).

      24.    To protect its famous and valuable PSU Mark, Penn State actively

polices for infringing and dilutive uses of PSU.

      25.    Penn State’s PSU Mark is inherently distinctive. Alternatively, as a

result of Penn State’s longstanding use and promotion of the PSU Mark, the Mark

has acquired secondary meaning (and has actually become famous under the law),




                                          8
         Case 1:19-cv-02039-YK Document 1 Filed 11/27/19 Page 9 of 30



becoming widely recognized by the general consuming public as a designation

identifying Penn State and its goods and services.

              The PENN STATE Mark and the Nittany Lion Logo

      26.    Penn State has been using PENN STATE as a word and design mark

continuously since 1908 for many goods and services. The PENN STATE Mark

designates Penn State as the source, provider, licensor, or sponsor of the goods or

services to which the Mark is attached.

      27.    To protect its valuable marks, Penn State has obtained numerous

registrations for PENN STATE and marks incorporating PENN STATE in the

United States and around the world. Those United States registrations include U.S.

Reg. No. 1,732,445 (incontestable) (PENNSTATE 1855 word mark and design

covering, inter alia, “hotel and restaurant services … and providing sleeping, eating,

and meeting accommodations for the public”); U.S. Reg. No. 1,308,610

(incontestable) (PENN STATE word mark covering, inter alia, “sports exhibitions”

and “providing sleeping, eating, and meeting accommodations for the public”); U.S.

Reg. No. 4,439,041 (PENN STATE word mark); U.S. Reg. No. 5,393,863

(PENNSTATE word mark and design, covering, inter alia, “conducting sports

exhibitions” and “providing athletic instruction and athletic coaching”); Reg. U.S.

No. 5,441,650 (PENN STATE word mark); and U.S. Reg. No. 5,766,698 (PENN

STATE word mark).


                                          9
        Case 1:19-cv-02039-YK Document 1 Filed 11/27/19 Page 10 of 30



      28.    In addition to the goods and services covered by its PENN STATE

registrations, Penn State has established common law rights in the PENN STATE

Mark by using PENN STATE continuously across the United States for decades.

      29.    Penn State adopted a mascot called the “Nittany Lion” in approximately

1904. It has been using the Nittany Lion Logo shown below




for more than three decades relating to its sports teams and sporting events, as well

as goods and services related to those events.

      30.    To protect its rights in the Nittany Lion Logo, Penn State has obtained

the following federal trademark registrations:          U.S. Reg. No. 1370866

(incontestable); U.S. Reg. No. 4406486; Reg. No. 5204747 (covering

“Entertainment services, namely, organizing and conducting amateur intercollegiate

sports competitions and athletic events; providing athletic instruction and athletic

coaching”); U.S. Reg. No. 5323000; U.S. Reg. No. 5323786 (covering, inter alia,

“Entertainment services, namely, conducting sports exhibitions and live musical

concerts; Providing athletic instruction and athletic coaching”); and U.S. Reg. No.

5548988 (covering, inter alia, “decorative magnets” and stickers”).




                                         10
        Case 1:19-cv-02039-YK Document 1 Filed 11/27/19 Page 11 of 30



      31.    In addition to the goods and services covered by its Nittany Lion Logo

registrations, Penn State has established common law rights in the Nittany Lion

Logo by using that Logo continuously across the United States for decades.

                    Penn State’s Uses of its Protected Marks

      32.    Penn State’s football program is one of the most successful sporting

programs of all-time, with its games seen worldwide. Substantially all, if not all, of

the games of Penn State’s team are nationally televised and watched in areas outside

of the United States as well, leading to widespread recognition of the PSU Mark, the

PENN STATE Mark, and the Nittany Lion Logo.

      33.    The PSU Mark, the PENN STATE Mark, and the Nittany Lion Logo

are frequently used by Penn State with a navy blue and white color scheme.

      34.    Penn State’s football stadium is one of the largest stadiums in college

football. With a seating capacity of 106,572, well over 100,000 people travel to and

park near Penn State’s football stadium for football games.

      35.    Many of Penn State’s fans travel to Penn State’s campus prior to

scheduled sporting events and tailgate before the event.

      36.    As part of its services, Penn State offers overnight and day of game

recreational vehicle (RV) parking under the PSU Mark, the Penn State Mark, and

the   Nittany   Lion    Logo.      See    Exhibit   D      at   2-6   (screenshots   of

https://gopsusports.com/sports/2018/8/8/tickets-m-footbl-parking-html.aspx


                                         11
        Case 1:19-cv-02039-YK Document 1 Filed 11/27/19 Page 12 of 30



advertising parking for Penn State football games). Penn State also offers hotel

services under the PSU and the PENN STATE Marks.

      37.   Penn State offers attendees the opportunity to purchase a parking pass

for its overnight RV lot, allowing fans to travel from out of town and tailgate with

accommodations. In addition, Penn State works with third parties to provide

overflow capacity when Penn State’s RV lot reaches capacity.

      38.   Penn State, either directly or through authorized third parties, provides

through the <GoPSUsports.com> website tailgating equipment, reserved parking

spaces, parking, tables, chairs, tents, catering, accommodations and other concierge

services for fans of Penn State sports teams who travel to watch Penn State sporting

events in person, including parking in an overnight RV lot. See Exhibit D. Nearly

all of the goods for sale under the “Gameday & Tailgate” section of Penn State’s

online Athletics Store feature the PENN STATE Mark and/or the Nittany Lion Logo.

See Exhibit D at 12-31.

      39.   As a result of Penn State’s extensive advertising and promotion of its

goods and services using the PSU Mark, the PENN STATE Mark, and the Nittany

Lion Logo, and through favorable industry acceptance and recognition, the relevant

consuming public have come to recognize and identify Penn State as the source of

the top quality goods and services offered in connection with those trademarks.




                                        12
        Case 1:19-cv-02039-YK Document 1 Filed 11/27/19 Page 13 of 30



      40.    Accordingly, the PSU Mark, the PENN STATE Mark, and the Nittany

Lion Logo are assets of incalculable value as identifiers of Penn State and its high

quality goods and services, as well as Penn State’s extensive goodwill.

            Defendants’ Infringing Uses of Penn State’s Trademarks

      41.    Defendants Keystone Alternatives and Mark Lauer offer, advertise, and

sell RV rentals and related services to football fans who are traveling to Happy

Valley to attend football games.

      42.    Defendants offer these goods and services at the domain

<GoPSUrv.com> (the “Domain”) which they also registered.            See Exhibit E

(WHOIS page showing registration information for the domain <GoPSUrv.com>).

      43.    Although    Defendant    Lauer’s   company     name    is    “Keystone

Alternatives,” Defendants almost exclusively use the brand GoPSUrv.com rather

than “Keystone Alternatives” to promote their goods and services, as shown below:




                                        13
        Case 1:19-cv-02039-YK Document 1 Filed 11/27/19 Page 14 of 30



      44.    Commercials posted to the webpage at the Domain state that “GoPSUrv

is offering a full range of RV setups ready for a weekend of great tailgating,” and

encourage fans traveling to Penn State football games to use Defendants’ goods and

services.

      45.    Through the Domain, the associated website, and virtually all of their

branding and advertising, Defendants attempt to suggest a connection, sponsorship

or affiliation with Penn State where no such affiliation exists.

      46.    For example, the Domain incorporates Penn State’s PSU Mark by using

“PSU” prominently in the Domain address. As shown above, Defendants’ website

at the Domain also uses GoPSUrv.com and GoPSUrv as their primary brand name

(together, the “Infringing PSU Mark”). See Exhibit F (screenshots of the Domain).

      47.    The Domain is virtually identical to Penn State’s <GoPSUsports.com>

domain, which is used for Penn State athletic programs.

      48.    Defendants promote the Infringing PSU Mark and Domain extensively,

and make no effort to promote their actual business name of Keystone Alternatives.

      49.    Defendants also use other Penn State trademarks. Their webpage at the

Domain displays the PENN STATE Mark and the Nittany Lion Logo in numerous

images and videos that Defendants have posted of the RVs they offer to rent to fans

(“the Infringing PENN STATE & Logo Marks”).




                                          14
        Case 1:19-cv-02039-YK Document 1 Filed 11/27/19 Page 15 of 30



      50.    The Infringing PENN STATE & Logo Marks appear prominently in

the following photographs, which are currently located on the GoPSUrv webpage:




See Exhibit F.

      51.    The webpage at the Domain also links to the Penn State football

schedule. See Exhibit F at 3, 6-8.

                                      15
          Case 1:19-cv-02039-YK Document 1 Filed 11/27/19 Page 16 of 30



         52.   By using Penn State’s protected trademarks, logos, and trade dress on

the webpage at the Domain, Defendants are further creating confusion that the goods

and services offered through the Domain are affiliated with or sponsored by Penn

State.

         53.   The top banner of the Domain’s webpage displays GoPSUrv.com in the

following format, which highlights the infringing use of “PSU” by emphasizing

those letters in larger text using a different font in a navy blue color highly similar

to the navy blue color scheme used by Penn State:




         54.   Defendants also advertise their goods and services using the Domain

and the Infringing PSU Mark in other media.

         55.   For instance, Defendants operate a Facebook page under the handle

@goPSUrv, and that page prominently displays the Domain name and Infringing

PSU Mark. See Exhibit G (screenshots of Defendants’ Facebook page).

         56.   The name Keystone Alternatives is not used on Defendants’ Facebook

page.

         57.   On November 15, 2019, Defendants ran an advertisement in the Centre

Daily Times for a tailgate party, which prominently featured the Infringing PSU
                                          16
        Case 1:19-cv-02039-YK Document 1 Filed 11/27/19 Page 17 of 30



Mark as shown in Paragraph 53 supra. See Exhibit H (image of Defendants’

advertisement). This advertisement states that the tailgate party is “Presented by

goPSUrv.com” and does not reference Keystone Alternatives.

      58.    Defendants have also erected a large banner on the side of the road on

the main highway leading into State College, Pennsylvania, featuring the Infringing

PSU Mark. See Exhibit I (images of banner). The name Keystone Alternatives does

not appear on the banner.

      59.    Defendants’ use of the Infringing PSU Mark and the Domain is likely

to cause confusion among customers because it incorporates Penn State’s famous

PSU Mark and because the goods and services sold by Defendants in connection

with the Domain and Infringing PSU Mark overlap with and/or are closely related

to goods protected by Penn State’s well-established and famous trademarks.

      60.    Although the Domain incorporates minor changes to the PSU Mark and

Penn State’s own <GoPSUsports.com> domain, the generic terms “Go” and “RV,”

and the generic top-level domain (“gTLD”) .com, do little to mitigate the risk of

confusion.

      61.    Defendants’ use of the Infringing Penn State & Logo Marks is likely to

cause confusion among customers because Defendants are using Marks identical to

Penn State’s PENN STATE Mark and Nittany Lion Logo, in connection with goods




                                        17
         Case 1:19-cv-02039-YK Document 1 Filed 11/27/19 Page 18 of 30



and services that overlap with and/or are closely related to the goods and services

protected by Penn State’s well-established trademarks.

       62.   Penn State has not—at any time, or for any purpose—authorized

Defendants’ use in commerce, either directly or indirectly, of its valuable PSU Mark,

PENN STATE Mark, or Nittany Lion Logo in connection with Defendants’ goods

and services. Penn State has no affiliation or connection with Defendants.

       63.   Defendants are using the Domain and the Infringing PSU Mark to divert

Internet users to their own commercial website, displaying services which, due to

the Infringing PSU Mark, appear to be affiliated with Penn State and Penn State

athletics.

       64.   Upon information and belief, when Defendants registered the Domain,

they were aware of the PSU Mark and that Penn State’s official athletics webpage

was at the URL <GoPSUsports.com>. Penn State’s PSU Mark was famous prior to

the start of Defendants’ infringement. By selecting the Domain for registration,

which is so close in appearance to Penn State’s own athletics-program domain and

PSU Mark, Defendants’ purpose was to divert web traffic from the hundreds of

thousands of people seeking accommodations for traveling to Penn State’s athletic

events, for Defendant’s financial gain.

       65.   Upon information and belief, Defendant Mark Lauer is the moving,

active, and conscious force behind the use of the Infringing PSU Mark, the

                                          18
        Case 1:19-cv-02039-YK Document 1 Filed 11/27/19 Page 19 of 30



Infringing PENN STATE & Logo Marks, and the use and registration of the

Domain.

      66.    Defendants’ egregious misuse of the Infringing PSU Mark and the

Domain, and of the PENN STATE & Logo Marks has caused, or is likely to cause,

great and irreparable injury to Penn State, including irreparable injury to the

goodwill and reputation embodied in those marks, for which Penn State has no

adequate remedy at law.

      67.    Upon information and belief, Defendants will continue to commit the

acts complained of unless enjoined.

      68.    Upon information and belief, Defendants’ acts were deliberately and

intentionally carried out in bad faith, or with a reckless disregard for or willful

blindness to Penn State’s rights in the PSU Mark, the PENN STATE Mark, and the

Nittany Lion Logo for the purpose of trading on Penn State’s reputation embodied

in those marks and diluting those marks.

      69.    The willful nature of Defendants’ unlawful acts renders this an

“exceptional case,” entitling Penn State to an award of profits, treble damages, and

attorneys’ fees under at least 15 U.S.C. § 1117(a).




                                           19
        Case 1:19-cv-02039-YK Document 1 Filed 11/27/19 Page 20 of 30




                              COUNT I
 Federal Trademark Infringement under the Lanham Act (15 U.S.C. § 1114)
                             (All Marks)

      70.    Plaintiff Penn State hereby incorporates by reference paragraphs 1-69

as though expressly stated herein.

      71.    Defendants are using the Domain and Infringing PSU Mark in

commerce in connection with the sale, offering for sale, distribution, and/or

advertising of goods and services that do not originate with and are not sponsored

by or affiliated with Penn State.

      72.    Defendants are applying the Infringing PSU Mark in advertisements

intended to be used in commerce upon or in connection with the sale, offering for

sale, distribution, or advertising of goods and services that do not originate with, and

are not sponsored by or affiliated with, Penn State.

      73.    Defendants’ actions, including without limitation selling goods and

services in trademark classes registered by Penn State or within the natural zone of

expansion of those classes and the goods and services within, are likely to cause

confusion, mistake, or deception as to the source of origin of the goods and services

offered by Defendants in connection with the Infringing PSU Mark, in that

customers and potential customers are likely to believe that those goods and services

offered by Defendants in connection with the Domain and Infringing PSU Mark are

provided by, sponsored by, approved by, licensed by, affiliated or associated with,
                                          20
        Case 1:19-cv-02039-YK Document 1 Filed 11/27/19 Page 21 of 30



or in some other way legitimately connected to Penn State, when there is no such

relationship.

      74.       Defendants are using the Infringing PENN STATE & Logo Marks in

commerce in connection with the sale, offering for sale, distribution, and/or

advertising of goods and services that do not originate with and are not sponsored

by or affiliated with Penn State.

      75.       Defendants are applying the Infringing PENN STATE & Logo Marks

in advertisements intended to be used in commerce upon or in connection with the

sale, offering for sale, distribution, or advertising of goods and services that do not

originate with, and are not sponsored by or affiliated with, Penn State.

      76.       Defendants’ actions, including without limitation selling goods and

services in trademark classes registered by Penn State or within the natural zone of

expansion of those classes and the goods and services within, are likely to cause

confusion, mistake, or deception as to the source of origin of the goods and services

offered by Defendants in connection with the Infringing PENN STATE & Logo

Marks, in that customers and potential customers are likely to believe that those

goods and services offered by Defendants in connection with the Infringing PENN

STATE & Logo Marks are provided by, sponsored by, approved by, licensed by,

affiliated or associated with, or in some other way legitimately connected to Penn

State, when there is no such relationship.

                                          21
        Case 1:19-cv-02039-YK Document 1 Filed 11/27/19 Page 22 of 30



      77.     As a direct and proximate result of the likely confusion, mistake, or

deception, Penn State has suffered and will continue to suffer irreparable harm if

Defendants’ conduct is not enjoined.

      78.     The likely confusion, mistake, or deception caused by Defendants is

willful and is in violation of section 32 of the Lanham Act, 15 U.S.C. § 1114.

                                  COUNT II
            Federal Unfair Competition & False Designation of Origin
                             (15 U.S.C. § 1125(a))
                                 (All Marks)

      79.     Plaintiff Penn State hereby incorporates by reference paragraphs 1-78

as though expressly stated herein.

      80.     Defendants’ use of the Domain and the Infringing PSU Mark constitute

use of terms, names, symbols, and devices, and use of false designations of origin,

all of which are likely to cause confusion, mistake, or deception as to the source of

origin of the goods and services provided by Defendants, in that customers and

potential customers are likely to believe that such goods and services are provided

by, sponsored by, approved by, licensed by, affiliated or associated with, or in some

other way legitimately connected to Penn State, when there is no such relationship.

      81.     Defendants’ use of the Infringing PENN STATE & Logo Marks

constitute use of terms, names, symbols, and devices, and use of false designations

of origin, all of which are likely to cause confusion, mistake, or deception as to the

source of origin of the goods and services provided by Defendants, in that customers
                                         22
        Case 1:19-cv-02039-YK Document 1 Filed 11/27/19 Page 23 of 30



and potential customers are likely to believe that such goods and services are

provided by, sponsored by, approved by, licensed by, affiliated or associated with,

or in some other way legitimately connected to Penn State, when there is no such

relationship.

      82.       As a direct and proximate result of the likely confusion, mistake, or

deception, Penn State has suffered and will continue to suffer irreparable harm if

Defendants’ conduct is not enjoined.

      83.       The likely confusion, mistake, or deception caused by Defendants is

willful and is in violation of section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

                               COUNT III
         Cybersquatting Under the Lanham Act (15 U.S.C. § 1125(d))
                 (The Domain and Infringing PSU Mark)

      84.       Plaintiff Penn State hereby incorporates by reference paragraphs 1-83

as though expressly stated herein.

      85.       Upon information and belief, Defendants registered <GoPSUrv.com>,

which is confusingly similar to, and dilutive of, the famous PSU Mark, with a bad

faith intent to profit from the goodwill, reputation, and fame of Penn State’s Mark.

      86.       The PSU Mark was distinctive and famous at the time Defendants

registered the Domain <GoPSUrv.com>.

      87.       Defendants were fully aware of Penn State’s rights in the famous PSU

Mark prior to, and at the time of, its registration of the Domain <GoPSUrv.com>.

                                           23
        Case 1:19-cv-02039-YK Document 1 Filed 11/27/19 Page 24 of 30



      88.    Defendants’ registration of the <GoPSUrv.com> Domain violates the

Anticybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d), Lanham Act

§ 43(d), and was and is done willfully, in bad faith, and without any legitimate

business purpose.

      89.    Defendants’ willful and intentional violation of the Anticybersquatting

Consumer Protection Act entitles Penn State to statutory damages of up to $100,000

pursuant to the Lanham Act, 15 U.S.C. § 1117(d).

      90.    As a direct and proximate result of the likely confusion, mistake, or

deception Penn State has suffered and will continue to suffer irreparable harm if

Defendants’ conduct is not enjoined.

                                COUNT IV
               Federal Trademark Dilution (15 U.S.C. § 1125(c))
                   (The Domain and Infringing PSU Mark)

      91.    Plaintiff Penn State hereby incorporates by reference paragraphs 1-90

as though expressly stated herein.

      92.    The PSU Mark is a famous trademark within the meaning of 15 U.S.C.

§ 1125(c) and became famous before Defendants began using the Infringing PSU

Mark as part of the Domain. The PSU Mark is advertised and used extensively

throughout the United States and is highly recognized by the trade and consuming

public. Further, Penn State actively polices the use of the PSU Mark by third parties.

      93.    Defendants are engaged in commercial use of the Infringing PSU Mark.

                                         24
        Case 1:19-cv-02039-YK Document 1 Filed 11/27/19 Page 25 of 30



      94.    Defendants’ actions are disparaging and damaging and are likely to

cause dilution of the PSU Mark through, at the very least, blurring and tarnishing.

      95.    Defendants’ actions are likely to dilute by blurring the PSU Mark by

impairing the distinctiveness of that Mark.

      96.    Defendants’ actions are likely to dilute by tarnishing the PSU Mark by,

at least, using the Infringing PSU Mark to sell goods that do not live up to the high

standards set for goods and services offered under the PSU Mark.

      97.    As a result of Defendants’ likely dilution, Penn State has suffered, and

will continue to suffer, irreparable injury and substantial damages, while Defendants

have been and will continue to be unjustly enriched.

      98.    Upon information and belief, Defendants’ dilution of the PSU Mark is

and was willful.

      99.    The likely dilution of the PSU Mark caused by Defendants violates

section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c).

                                    COUNT V
                   Trademark Dilution Under 54 Pa. C.S.A. § 1124
                      (The Domain and Infringing PSU Mark)

      100. Plaintiff Penn State hereby incorporates by reference paragraphs 1-99

as though expressly stated herein.

      101. This claim is for dilution of trademarks and injury to business or

reputation under 54 Pa. C.S.A. § 1124.

                                         25
         Case 1:19-cv-02039-YK Document 1 Filed 11/27/19 Page 26 of 30



        102. The PSU Mark is a famous mark in the Commonwealth of Pennsylvania

within the meaning of 54 Pa. C.S.A. § 1124 and were famous prior to the date of

Defendants’ adoption and use of the Infringing PSU Mark.

        103. Defendants’ conduct, as described in this Complaint, is diluting and

will dilute the PSU Mark, thereby lessening the capacity of that Mark to identify and

distinguish goods and services marketed and sold by Penn State under the PSU

Mark.

        104. On information and belief, Defendants’ acts of trademark dilution have

been done willfully and deliberately, and Defendants have profited and been unjustly

enriched by sales that Defendants would not otherwise have made but for its

unlawful conduct.

        105. Defendants’ acts described above have caused injury and damages to

Penn State, and have caused irreparable harm to Penn State’s goodwill and

reputation and, unless enjoined, will cause further irreparable injury, whereby Penn

State has no adequate remedy at law.

                            COUNT VI
        Common Law Trademark Infringement and Unfair Competition
                            (All Marks)

        106. Plaintiff Penn State hereby incorporates by reference paragraphs 1-105

as though expressly stated herein.




                                         26
           Case 1:19-cv-02039-YK Document 1 Filed 11/27/19 Page 27 of 30



      107. This cause of action arises under the Commonwealth of Pennsylvania’s

common law of trademark infringement and unfair competition.

      108. Defendants’ use of the Infringing PSU Mark constitutes common law

trademark infringement and unfair competition in violation of common law.

      109. Defendants’ use of the Infringing PENN STATE & Logo Marks

constitutes common law trademark infringement and unfair competition in violation

of common law.

      110. On information and belief, Defendants’ acts of common law trademark

infringement and unfair competition have been done willfully and deliberately, and

Defendants have profited and been unjustly enriched by sales that Defendants would

not otherwise have made if not for its unlawful conduct.

      111. Defendants’ willful and deliberate acts described above have caused

injury and damages to Penn State, and have caused irreparable injury to Penn State’s

goodwill and reputation and, unless enjoined, will cause further irreparable injury,

whereby Penn State has no adequate remedy at law.

      WHEREFORE, Penn State prays for judgment against Defendants as

follows:

      A.       Preliminarily and permanently enjoining and restraining Defendants, its

directors, members, officers, agents, servants, employees, parents, subsidiaries,




                                          27
         Case 1:19-cv-02039-YK Document 1 Filed 11/27/19 Page 28 of 30



affiliates, and all persons in active concert or participation with, through, or under

any of them, at first during the pendency of this action and thereafter perpetually:

         i.   from committing any acts of trademark infringement, trademark

              dilution, cybersquatting, and unfair competition, and from implying a

              false designation of origin or a false description or representation with

              respect to the PSU Mark, the PENN STATE Mark, and/or the Nittany

              Lion Logo;

        ii.   from using in any manner packaging, labels, signs, literature, display

              cards, Internet website, or other packaging, advertising, or promotional

              materials, or other materials the Infringing PSU Mark, the Infringing

              PENN STATE & Logo Marks, or any other marks, words, or names

              that are confusingly similar thereto;

       iii.   from making any statements on promotional materials or advertising

              for its goods or services that are false or misleading as to source or

              origin or affiliation with, sponsorship by, or connection to Penn State;

              and

       iv.    from using any designation that is likely to disparage, tarnish or dilute

              the distinctive quality of the PSU Mark.

   B. Requiring that Defendants deliver up to Penn State any and all containers,

       signs, packaging materials, printing plates, and advertising or promotional

                                          28
     Case 1:19-cv-02039-YK Document 1 Filed 11/27/19 Page 29 of 30



   materials and any materials used in the preparation thereof, which in any way

   unlawfully use or make reference to the Infringing PSU Mark, any of Penn

   State’s PSU Mark, or the Infringing PENN STATE & Logo Marks.

C. Requiring that Defendants, within thirty (30) days after service of notice of

   entry of judgment or issuance of an injunction pursuant thereto, file with the

   Court and serve upon Penn State’s counsel a written report under oath setting

   forth details of the manner in which Defendants have complied with the

   Court’s order pursuant to paragraphs A through B above.

D. Requiring Defendants to account and pay over to Penn State all damages

   sustained by Penn State as a result of Defendants’ willful infringement and

   unfair competition, including Penn State’s actual damages, disgorgement of

   Defendants’ profits, Penn State’s attorney’s fees and costs, and ordering that

   the amount of damages awarded Penn State be increased three times the

   amount thereof pursuant to 15 U.S.C. §§ 1117(a) and 1125.

E. Ordering that Penn State recover the costs of this action, together with

   reasonable attorney’s fees and prejudgment interest in accordance with 15

   U.S.C. § 1117.

F. Ordering that Penn State be awarded statutory damages of up to $100,000

   pursuant to 15 U.S.C. § 1117(d) for Defendants’ bad faith registration of the

   Domain <GoPSUrv.com>.

                                     29
     Case 1:19-cv-02039-YK Document 1 Filed 11/27/19 Page 30 of 30



G. Ordering Defendants to transfer to Penn State any domain names that are

   confusingly similar to the PSU Mark or any other of Penn State’s trademarks,

   including but not limited to <GoPSUrv.com>.

H. Awarding Penn State such other and further relief as this Court deems just

   and proper.

   Dated this 27th day of November, 2019.

                                  Respectfully submitted,

                                  By: /s/ Megan S. Haines
                                  Megan S. Haines, Esquire
                                  Pa. I.D. No. 203590
                                  MCGUIREWOODS LLP
                                  Tower Two Sixty – Suite 1800
                                  260 Forbes Avenue
                                  Pittsburgh, PA 15222
                                  (412) 667-6000
                                  (412) 667-6050
                                  E-mail: mhaines@mcguirewoods.com

                                  Lucy Jewett Wheatley (Pro Hac Vice to be
                                  submitted)
                                  Claire Hagan Eller (Pro Hac Vice to be
                                  submitted)
                                  MCGUIREWOODS LLP
                                  800 East Canal Street
                                  Richmond, VA 23219
                                  Tel: (804) 775-1368
                                  Fax: (804) 698-2130
                                  Email: lwheatley@mcguirewoods.com
                                  Email: celler@mcguirewoods.com

                                  Attorneys for The Pennsylvania State
                                  University

                                    30
